DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.
 
Response to Amendment
	The amendment filed 03/15/2021 has been entered. Claims 1, 3, 14-15 and 20 have been amended. Claims 1-21 remain pending in this application. Applicant’s amendments to the claims have overcome each and every 112(b) rejection previously set forth in the Final Office Action mailed 12/14/2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3, 6 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (US Pat. No.: 4,986,823), hereinafter Anderson.
Regarding claim 1, Anderson discloses (figs. 1-10) a female urination aid (50), comprising: 
a lip (collector 54) shaped to fit against a vagina of the user (col. 3, ln. 40-44), wherein the lip is rounded for comfort of the user (col. 4, ln. 64-69; see fig. 5), and wherein the lip defines an opening (76) (col. 4, ln. 56-58; see fig. 4);
a nub (bulb 60) extending perpendicularly from a first end of the lip (angle 66 is 90 degrees, col. 3, ln. 66-69; see fig. 2), wherein the nub has a rounded shape (bulb is indicative of rounded, see fig. 10) that integrates with the lip and extends slightly above the lip (see fig. 2);
a body (collection tube 58) extending from a bottom portion of the lip (col. 3, ln. 39-45; see fig. 2), wherein the body defines a channel for shunting urine away from the user (abstract), and wherein a bottom of the body defines an outlet (col. 4, ln. 19-21).
Regarding claim 2, Anderson discloses all of the elements of the current invention as stated above in claim 1 and Anderson further discloses (fig. 4) that the lip is a substantially oval-shaped toroid (col. 4, ln. 56-60, see fig. 4).
Regarding claim 3, Anderson discloses all of the elements of the current invention as stated above in claim 1 and Anderson further discloses (fig. 1) that the lip and the nub are configured to fit against the urethral and vaginal openings of the user (col. 3, ln. 40-44), and wherein the nub extends upward perpendicular to a plane of the 
Regarding claim 6, Anderson discloses all of the elements of the current invention as stated above in claim 1 and Anderson further discloses that the lip is configured to fit inside labia minor of the vagina and forms a tight seal around a urethral meatus of the user (col. 7, ln. 19-23).  
Regarding claim 13, Anderson discloses all of the elements of the current invention as stated above in claim 1 and Anderson further discloses that the female urination aid shunts the urine away from the user (abstract). Regarding the limitation that the device shunts the urine away from the user without getting urine on the hands or body of the user, this limitation is implied as Anderson discloses that a seal is created to prevent urine from leaking (col. 7, ln. 19-23), thus, urine flows from the user, through the device and to a reservoir (col. 4, ln. 19-21) and would not get onto the hands or body of the user.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson as applied to claim 1 above, in view of Valenti (Pub. No.: US 2013/0239311 A1).
Regarding claim 4, Anderson fails to disclose an exterior portion of the body defines grips for the user to hold the female urination aid.  
Valenti teaches (fig. 1) a female urination aid (1000) in the same field of endeavor wherein an exterior portion of the body defines grips (1500) for the user to hold the female urination aid (¶ 0040).
It would have been obvious to one of ordinary skill in the art before the effective 
Regarding claim 8, Anderson fails to disclose the female urination aid is collapsible to close the opening when not in use.  
Valenti teaches (figs. 4A-4B) a female urination aid (1000) in the same field of endeavor that is collapsible (see fig. 4A, device is in collapsed position) to close the opening (1410) when not in use (i.e., when device is collapsed as seen in fig. 4A, opening 1410 is closed) (¶ 0042).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the female urination aid disclosed by Anderson such that it is collapsible to close the opening when not in use as taught by Valenti. Doing so advantageously enables the user to fold the device for a more compact fit in their purse (Valenti, ¶ 0042) and can also prevent any leakage from spilling out while disposing the device (Valenti, ¶ 0043). 
Regarding claim 9, Anderson fails to disclose the body defines grips for the user to securely grip the body during utilization.  
Valenti teaches (fig. 1) a female urination aid (1000) in the same field of endeavor wherein the body defines grips (1500) for the user to securely grip the body during utilization (¶ 0040). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the body disclosed by Anderson such that it .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson as applied to claim 1 above, in view of Towfigh (US Pat. No.: 4,608,046).
Regarding claim 5, Anderson fails to disclose the channel defines ridges for guiding 20the urine through the female urination aid.  
Towfigh teaches (figs. 2 and 4) a female urination aid in the same field of endeavor wherein a channel defines ridges (22) for guiding the urine through the female urination aid (col. 3, ln. 53-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the channel disclosed by Anderson such that it defines ridges for guiding the urine through the female urination aid as taught by Towfigh. Doing so can minimize turbulence and promote the emission of urine in a substantially laminar and continuous stream, thus minimizing the tendency to drip or splash, which is undesirable (Towfigh; col. 3, ln. 53-61). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson as applied to claim 1 above, in view of King-Boutte (Pub. No.: US 2012/0117720 A1).
Regarding claim 7, Anderson fails to disclose the female urination aid is formed from a single piece of plastic.  
King-Boutte teaches (fig. 2A) a female urination aid (200) in the same field of 
The claim limitation, “formed from a single piece of plastic” is being treated as product-by-process.
When a claim is directed to a device, the process steps are not germane to the issue of patentability. As set forth in MPEP § 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the female urination aid disclosed by Anderson such that it is formed from a single piece of plastic as taught by King-Boutte. Doing so would provide a female urination aid comprised of a material that is sufficiently rigid to hold its shape during operation (King-Boutte, ¶ 0034). 
Further, “the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice.” In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP § 2144.05 V. B.).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson as applied to claim 1 above, in view of Rojals Fort (Pub. No.: US 2015/0223967 A1).
Regarding claim 10, Anderson fails to disclose the female urination aid is biodegradable. 
Rojals Fort teaches (fig. 1) a female urination aid (1) in the same field of endeavor that is biodegradable (¶ 0020).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the female urination aid disclosed by Anderson such that it is biodegradable as taught by Rojals Fort. Doing so would provide a female urination aid that can be easily disposed by recycling (Rojals Fort, ¶ 0020). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson as applied to claim 1 above, in view of Brummer et al. (Pub. No.: US 2004/0181862 A1), hereinafter Brummer.
Regarding claim 11, Anderson fails to disclose the female urination aid is water soluble. 
Brummer teaches fig. 1) a female urination aid (10) in the same field of endeavor that is water soluble (i.e., hydrodegradable, ¶ 0012). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the female urination aid disclosed by Anderson such that it is water soluble as taught by Brummer. Doing so would allow the device to be flushable (Brummer, ¶ 0004) so that it can be easily disposed of after use . 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson as applied to claim 1 above, in view of Stein (Pub. No.: US 2011/0030130 A1).
Regarding claim 12, Anderson fails to disclose a bottom portion of the body is curved to further shunt the urine away from the body of the user.  
Stein teaches (fig. 3) a female urination aid (100) in the same field of endeavor wherein a bottom portion (114) of the body is curved to further shunt the urine away from the body of the user (¶ 0036, see fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the body disclosed by Anderson such that a bottom portion is curved as taught by Stein. Doing so would orient the urine in the direction of the toilet and the user would not have to stand over the toilet, and instead, can stand around or at various positions around and facing the toilet bowl (Stein, ¶ 0036).
 
Claims 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson, in view of Block (Pub. No.: US 2010/0331798 A1).
	Regarding claim 14, Anderson discloses (figs. 1-10) a method of utilizing a female urination aid (50), comprising: 
	Positioning the female urination aid against a vulval vestibule of a user for urination, wherein a lip (collector 54) of the female urination aid fits inside a labia minor 
Wherein a nub (bulb 60) extending perpendicularly from a plane of the lip (angle 66, col. 3, ln. 66-69; see fig. 2) interfaces with a vagina of the user (col. 3, ln. 40-44).  
	Anderson fails to disclose that the method comprises removing the female urination aid from a container. 
	Block teaches (fig.5) a method of utilizing a female urination aid in the same field of endeavor comprising removing a female urination aid (10) from a container (98) (¶ 0049-¶ 0050). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Anderson such that it comprises removing the female urination aid from a container as taught by Block. Doing so can aid in handling and transport (Block, ¶ 0046) as well as provide other components such as an absorbent material that can be used after use of the device (Block, ¶ 0011). 
	Regarding claim 15, Anderson in view of Block teach all of the elements of the current invention as stated above in claim 14 and Anderson further discloses (figs. 1-10) that the lip and nub are substantially rounded for comfort of the user (col. 4, ln. 64-69; see fig. 5) (i.e., nub is bulb 60, bulb is indicative of rounded, see fig. 10);
	Regarding claim 16, Anderson in view of Block teach all of the elements of the current invention as stated above in claim 14 and Anderson further discloses shunting urine through a channel of the female urination aid (abstract). Regarding the limitation of shunting urine through a channel without the urine contacting the user, this limitation is 
	Regarding claim 17, Anderson in view of Block teach all of the elements of the current invention as stated above in claim 16 and Anderson further discloses that the female urination aid shunts the urine away from a body of the user (abstract). 
	Regarding claim 18, Anderson in view of Block fail to teach disposing of the female urination aid. 
	Block further teaches that the method further comprises disposing of the female urination aid (¶ 0053). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Anderson in view of Block such that it comprises disposing of the female urination aid as taught by Block. Doing so can provide a female urination aid that is usable while disturbing a minimum amount of garb by the user (Block, ¶ 0053). 
	Regarding claim 20, Anderson in view of Block teach all of the elements of the current invention as stated above in claim 14 and Anderson further discloses that the nub ensures proper placement of the female urination aid (col 3, ln. 47-56, see fig. 1). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Block as applied to claim 14 above, and further in view of Valenti.
Regarding claim 19, Anderson in view of Block fail to teach the female urination 
Valenti teaches (fig. 1) a female urination aid (1000) in the same field of endeavor that is secured for positioning utilizing grips (1500) disposed on an exterior of a body of the female urination aid (¶ 0040).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Anderson in view of Block such that it is secured for the positioning utilizing grips (1500) disposed on an exterior of a body of the female urination aid as taught by Valenti. Doing so can prevent the device from slipping from the user’s hand during use (Valenti, ¶ 0040).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Block as applied to claim 14 above, and further in view of Stein.
	Regarding claim 21, Anderson in view of Block fail to teach the method further comprises expanding an opening of the female urination aid to fit the user.
	Stein teaches (fig. 3) a method of utilizing a female urination aid (100) in the same field of endeavor wherein an opening (130) can be adjusted (¶ 0045), and can thus be expanded to fit the user (¶ 0045).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Anderson in view of Block such that it comprises expanding an opening of the female urination aid to fit the user as taught by Stein. Doing so would allow the device to be readily adaptable for a variety of 

Response to Arguments
Applicant’s arguments, see page 7, filed 03/15/2021, with respect to claim rejections under 35 USC §112(b) have been fully considered and are persuasive in view of the amendments to the claims. The 112(b) rejections for claims 14-21 have been withdrawn. 
Applicant's arguments, see pages 7-9, filed 03/15/2021, with respect to claims 1-3, 6 and 13 rejected under 35 USC §102(a)(1) as being anticipated by Anderson have been fully considered but they are not persuasive. 
Applicant argues that Anderson does not teach, suggest or disclose “a nub extending perpendicularly from a first end of the lip, wherein the nub has a rounded shape that integrates with the lip and extends slightly above the lip.” 
Applicant points to Anderson’s limbs (56) and argues that they are clearly not a nub because of their significant length and the limbs of Anderson teach away from the nub as claimed by Applicant. However, applicant’s arguments are not commensurate in scope with the rejection of record. The rejection above relies on the bulb (60) of Anderson which is rounded and therefore anticipates the nub recited by the claims. 
Applicant further argues that the limbs (56) have a deployment angle (72) and in one embodiment, the deployment angle is 50 degrees (Anderson, col. 4, ln. 36-43). However, the deployment angle (72) is not relied upon in this rejection. The rejection points to comfort angle (66) which refers to an angle between the lip (collector 54) and limbs (56) (col. 3, ln. 64-66) and the comfort angle is 90 degrees (col. 3, ln. 66-69). 
Applicant’s arguments, see page 10, filed 03/15/2021, with respect to claims 14-18 and 20 rejected under 35 USC §103 over Anderson in view of Block have been fully considered but they are not persuasive. 
Applicant argues that the cited art does not teach “a nub extending from the lip interfaces with a vagina of the user” because the limbs and bulbs of Anderson are quite intrusive and large and teach away from the small nub as claimed by Applicants. However, Applicant has amended such that the method of claim 14 comprises a nub and there is no recitation in the claims of the nub being a small nub. Further, applicant has not provided any argument or evidence to why the nub of Anderson doesn’t extend from the lip and interface with a vagina of the user. As discussed in the rejection above, the nub of Anderson extends from the lip and interfaces with a vagina of the user. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MEAGAN NGO/Examiner, Art Unit 3781                                




	/TATYANA ZALUKAEVA/           Supervisory Patent Examiner, Art Unit 3781